       Case 19-31158-sgj13 Doc 2 Filed 04/01/19                        Entered 04/01/19 10:18:26               Page 1 of 20
David S Kohm
1414 W. Randol Mill Rd., Suite 118
Arlington, TX 76012



Bar Number: 11658563
Phone: (817) 861-8400

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

In re: Tamesha Monique Mooring                    xxx-xx-4677             §          Case No:
       4008 Bear Brook Drive                                              §
                                                                                     Date:        4/1/2019
       Lancaster, TX 75146                                                §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,915.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $174,900.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
          Case 19-31158-sgj13 Doc 2 Filed 04/01/19                      Entered 04/01/19 10:18:26                   Page 2 of 20
Case No:
Debtor(s):    Tamesha Monique Mooring




                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,915.00      per month, months    1       to   60    .

           For a total of    $174,900.00    (estimated " Base Amount ").
           First payment is due      5/1/2019        .

           The applicable commitment period ("ACP") is        36   months.
           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $0.00          .
           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                $0.00      .
           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
                $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are           $0.00           and shall be paid in full
           prior to disbursements to any other creditor.
     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To Law Office of David S Kohm & Associates , total:                       $3,700.00     ;
      $600.00   Pre-petition; $3,100.00      disbursed by the Trustee.




                                                                   Page 2
      Case 19-31158-sgj13 Doc 2 Filed 04/01/19                         Entered 04/01/19 10:18:26                  Page 3 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)
Flagstar Bank, F.S.B.                              $40,852.80         4/1/2019          0.00%        Month(s) 1-60                    Pro-Rata
Homestead

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                        MORTGAGEE                                 # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Flagstar Bank, F.S.B.                                                  58 month(s)                    $1,847.49                  7/1/2019
Homestead

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Flagstar Bank, F.S.B.                                $3,694.98       5/1/2019 -         0.00%        Month(s) 1-60                    Pro-Rata
Homestead                                                             6/1/2019

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

Conn's                                               $3,932.00         $2,500.00       0.00%         Month(s) 1-60                       $42.00
Refrigerator, Washer, Dryer, TV

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.



                                                                 Page 3
      Case 19-31158-sgj13 Doc 2 Filed 04/01/19                        Entered 04/01/19 10:18:26                Page 4 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

CSF Servicing                                                2013 Kia Sorrento (approx. 170,000 miles)                         $14,197.19

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
AdAstra Recovery Services                                             $0.00
Ally Financial                                                   $22,435.00
Amcol Systems                                                         $0.00
Appliance Warehouse                                                 $682.00
AT&T Services, Inc.                                                 $826.00
Capital Management Services, LP                                       $0.00
Capital One Bank (USA), N.A.                                      $1,165.00
Comenity Bank/New York & Co.                                        $552.00
Commonwealth Financial Systems                                        $0.00
Conn's                                                            $1,432.00 Unsecured portion of the secured debt (Bifurcated)
Credit One Bank                                                     $608.00
Credit Vision                                                         $0.00
Dallas Postal Credit Union                                        $1,150.00
Dallas Postal Credit Union                                          $977.00

                                                                Page 4
       Case 19-31158-sgj13 Doc 2 Filed 04/01/19                    Entered 04/01/19 10:18:26              Page 5 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


Dallas Postal Credit Union                                     $2,485.00
Delta Outsource Group                                              $0.00
Department of Education/Nelnet                                 $1,767.00
Diversified Consultants, Inc.                                      $0.00
Duane Spencer                                                  $2,125.00
Enhanced Recovery Corp.                                            $0.00
FBCS                                                               $0.00
Financial Recovery Services                                        $0.00
First Choice Emergency Room                                      $400.00
First Choice Emergency Room                                      $400.00
First Choice Emergency Room                                      $668.00
First Choice Emergency Room                                      $400.00
First Choice Emergency Room                                      $500.00
First National Bank of Omaha                                     $354.00
FMA Alliance, LTD                                                  $0.00
Franklin Collection                                                $0.00
Frontline Asset Strategies                                         $0.00
IC Systems                                                         $0.00
Jefferson Capital Systems, LLC                                     $0.00
Kohl's Department Store                                          $610.00
Lab Corp                                                          $50.00
LVNV Funding LLC/Resurgent Capital                                 $0.00
OneMain Financial                                              $2,600.00
Portfolio Recovery & Affiliates                                    $0.00
Radius Global Solutions, LLC                                       $0.00
Rent Recovery Solutions                                            $0.00
Southern Management Corporation #TX0057                            $0.00
Speedy Cash                                                    $1,789.00
Sun loan                                                         $740.00
SW Credit Systems, L.P.                                            $0.00
T-Mobile USA, Inc.                                               $908.00
Transworld Systems                                                 $0.00
WebBank/Fingerhut                                                $609.00
West Pleasant Emergency Physicians, LLC                        $1,246.00
Windsong Place Apartments                                      $5,381.00
World Finance                                                  $1,450.00

TOTAL SCHEDULED UNSECURED:                                    $54,309.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 5
       Case 19-31158-sgj13 Doc 2 Filed 04/01/19                          Entered 04/01/19 10:18:26                  Page 6 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 19-31158-sgj13 Doc 2 Filed 04/01/19                         Entered 04/01/19 10:18:26                  Page 7 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 7
       Case 19-31158-sgj13 Doc 2 Filed 04/01/19                         Entered 04/01/19 10:18:26                 Page 8 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

                                                                  Page 8
       Case 19-31158-sgj13 Doc 2 Filed 04/01/19                          Entered 04/01/19 10:18:26                 Page 9 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.



                                                                  Page 9
      Case 19-31158-sgj13 Doc 2 Filed 04/01/19                       Entered 04/01/19 10:18:26                Page 10 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                               Page 10
      Case 19-31158-sgj13 Doc 2 Filed 04/01/19                       Entered 04/01/19 10:18:26                Page 11 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ David S. Kohm
David S. Kohm, Debtor's(s') Attorney                                      Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ David S. Kohm                                                         11658563
David S. Kohm, Debtor's(s') Counsel                                       State Bar Number




                                                               Page 11
      Case 19-31158-sgj13 Doc 2 Filed 04/01/19                       Entered 04/01/19 10:18:26                Page 12 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    1st day of April, 2019        :

(List each party served, specifying the name and address of each party)


Dated:              April 1, 2019                                         /s/ David S. Kohm
                                                                          David S. Kohm, Debtor's(s') Counsel

AdAstra Recovery Services                         Capital Management Services, LP                   Credit One Bank
7330 W. 33rd St. North, Suite 118                 698 1/2 South Ogden Street                        xxxxxxxx5430
Wichita, KS 67205-1880                            Buffalo, NY 14206-2317                            P.O. Box 98872
                                                                                                    Las Vegas, NV 89193-8872



Ally Financial                                    Capital One Bank (USA), N.A.                      Credit Vision
xx2446                                            xxxxxxxx9803                                      1701 W. Northwest Hwy, Ste. 100
P.O. Box 380901                                   P.O. Box 30281                                    Grapevine, TX 76051
Bloomington, MN 55438                             Salt Lake City, UT 84130-0281



Amcol Systems                                     Comenity Bank/New York & Co.                      CSF Servicing
P.O. Box 21625                                    x3241                                             xxx2131
Columbia, SC 29221                                P.O. Box 182789                                   P.O. Box 888
                                                  Columbus, OH 43218-2789                           Arlington, TX 76004



Appliance Warehouse                               Commonwealth Financial Systems                    Dallas Postal Credit Union
x3033                                             245 Main St.                                      xxxx0585
3201 W. Royal Lane, Ste 100                       Dickson City, PA 18519                            13651 Montfort
Irving, Texas 75063                                                                                 Dallas, TX 75240-4503



AT&T Services, Inc.                               Comptroller of Public Accounts                    Delta Outsource Group
Karen Cavagnaro, Paralegal                        Revenue Accounting Division                       62 N. Central Drive
One AT&T Way, Room 3A104                          P.O. Box 13528                                    O'Fallon, MO 63366
Bedminster, NJ 07921                              Austin, TX 78711



Attorney General                                  Conn's                                            Department of Education/Nelnet
Collection Division/BK Section                    3295 College St                                   xxxxxxxxxxxxxxx2005
P.O. Box 12548                                    Beaumont, TX 77701-4611                           123 Justison Street
Austin, TX 78711-2548                                                                               Wilmington, DE 19801




                                                               Page 12
      Case 19-31158-sgj13 Doc 2 Filed 04/01/19         Entered 04/01/19 10:18:26    Page 13 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


Diversified Consultants, Inc.          Flagstar Bank, F.S.B.                Kohl's Department Store
10550 Derwood Pk Blvd., Ste. 309       xxxxx5528                            xxxxxxxx6834
Jacksonville, FL 32256                 5151 Corporate Dr.                   P.O. Box 3115
                                       Troy, MI 48098-2639                  Milwaukee, WI 53201



Duane Spencer                          FMA Alliance, LTD                    Lab Corp
405 N. Balfour Drive                   12339 Cutten Rd.                     P.O. Box 2240
Cedar Hill, TX 75104                   Houston, TX 77066                    Burlington, NC 27216-2240




Enhanced Recovery Corp.                Franklin Collection                  Lakeview Loan Servicing, LLC
8014 Bayberry                          2978 W. Jackson St.                  P.O. Box 2026
Jacksonville, Florida 32256            Tupelo, MS 38803                     Flint, MI 48501




FBCS                                   Frontline Asset Strategies           LoanCare
330 S. Warminster Rd., #353            2700 Snelling Avenue N, #250         A Division of FNF Servicing, Inc.
Hatboro, PA 19040                      Roseville, MN 55113                  3637 Sentara Way
                                                                            Virginia Beach, VA 23452



Financial Recovery Services            Hughes, Waters & Askanases, L.L.P.   LVNV Funding LLC/Resurgent Capital
P.O. Box 385908                        Three Allen Center                   P.O. Box 1269
Minneapolis, MN 55438-5908             1201 Louisiana St., 28th Floor       Greenville, SC 29602
                                       Houston, Texas 77002



First Choice Emergency Room            IC Systems                           OneMain Financial
P.O. Box 841047                        P.O. Box 64378                       xxxxxxxx3501
Dallas, Tx 75284-1047                  St. Paul, MN 55164                   P.O. Box 3327
                                                                            Evansville, IN 47732-3327



First Choice Emergency Room            Internal Revenue Service             Portfolio Recovery & Affiliates
P.O. Box 847460                        Special Procedures - Insolvency      Riverside Commerce Center
Dallas, Tx 75284                       P.O. Box 7346                        120 Cord Blvd., Ste. 100
                                       Philadelphia, PA 19101-7346          Norfolk, VA 23502



First National Bank of Omaha           Jefferson Capital Systems, LLC       Radius Global Solutions, LLC
xxxxxx7284                             16 McLeland Road                     7831 Glenroy Road, Suite 250-A
P.O. Box 3412                          Saint Cloud, MN 56303                Minneapolis, MN 55439
Omaha, NE 68197-3412




                                                  Page 13
      Case 19-31158-sgj13 Doc 2 Filed 04/01/19        Entered 04/01/19 10:18:26   Page 14 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring


Rent Recovery Solutions                Texas Alcohol Beverage Commission   William T. Neary
2814 Spring Road, #301                 License & Permit Division           Office of the U.S. Trustee
Atlanta, GA 30339                      P.O. Box 13127                      1100 Commerce Street, Room 976
                                       Austin, TX 78711-3127               Dallas, Texas 75242



Southern Management Corporation        Texas Workforce Commission          Windsong Place Apartments
#TX0057                                Tax Dept. Collection                5771
101 N. Main Street                     BK Room 556-A                       1110 E. Wintergreen Road
Greenville, SC 29601                   Austin, TX 78778                    DeSoto, TX 75115



Speedy Cash                            Thomas Powers                       World Finance
Attn: Bankruptcy                       125 E. John Carpenter Freeway       xxx1059
P.O. Box 780408                        Suite 1100                          P.O. Box 6429
Wichita, KS 67278                      Irving, TX 75062-2709               Greenville, SC 29606



Speedy Cash                            Tom D. Powers
x1674                                  Standing Chapter 13 Trustee
2601 S. Hampton Rd.                    105 Decker Court, Suite 1150
Dallas, TX 75224                       Irving, TX 75062



Sun loan                               Transworld Systems
97                                     c/o NCO Financial
209 W Jefferson St                     507 Prudential Road
Waxahachie, TX 75165                   Horsham, PA 19044



SW Credit Systems, L.P.                United States Attorney
4120 International Parkway, Suite      1100 Commerce St., 3rd Floor
1100                                   Dallas, TX 75242
Carrollton, TX 75007



T-Mobile USA, Inc.                     WebBank/Fingerhut
Bankruptcy Dept.                       xxxxxxxx6317
P.O. Box 53410                         6250 Ridgewood Rd.
Bellevue. WA 98015-3410                Saint Cloud, MN 56303



Tamesha Monique Mooring                West Pleasant Emergency
4008 Bear Brook Drive                  Physicians, LLC
Lancaster, TX 75146                    xxx0108
                                       2600 W. Pleasant Run Rd.
                                       Lancaster, TX 75146-1114




                                                 Page 14
        Case 19-31158-sgj13 Doc 2 Filed 04/01/19                        Entered 04/01/19 10:18:26                      Page 15 of 20
David S Kohm
1414 W. Randol Mill Rd., Suite 118
Arlington, TX 76012



Bar Number: 11658563
Phone: (817) 861-8400
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Tamesha Monique Mooring                     xxx-xx-4677      §      CASE NO:
       4008 Bear Brook Drive                                        §
       Lancaster, TX 75146                                          §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        4/1/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,915.00
 Disbursements                                                                                    First (1)                  Second (2) (Other)
 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $291.00                              $291.50
 Filing Fee                                                                                         $0.00                                $0.00
 Noticing Fee                                                                                      $61.95                                $0.00

 Subtotal Expenses/Fees                                                                           $357.95                              $291.50
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $2,557.05                            $2,623.50


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                 $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Flagstar Bank, F.S.B.                Homestead                             7/1/2019         $247,912.59      $100,500.00              $1,847.49

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,847.49




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-31158-sgj13 Doc 2 Filed 04/01/19                       Entered 04/01/19 10:18:26                 Page 16 of 20
Case No:
Debtor(s):   Tamesha Monique Mooring



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                              $2,557.05
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $1,847.49
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                               $542.95
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         4/1/2019

 /s/ David S. Kohm
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-31158-sgj13 Doc 2 Filed 04/01/19                      Entered 04/01/19 10:18:26           Page 17 of 20
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Tamesha Monique Mooring                                                     CASE NO.
                                      Debtor


                                                                                    CHAPTER       13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on April 1, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ David S. Kohm
                                 David S. Kohm
                                 Bar ID:11658563
                                 David S Kohm
                                 1414 W. Randol Mill Rd., Suite 118
                                 Arlington, TX 76012
                                 (817) 861-8400



AdAstra Recovery Services                          AT&T Services, Inc.                          Comenity Bank/New York & Co.
7330 W. 33rd St. North, Suite 118                  Karen Cavagnaro, Paralegal                   x3241
Wichita, KS 67205-1880                             One AT&T Way, Room 3A104                     P.O. Box 182789
                                                   Bedminster, NJ 07921                         Columbus, OH 43218-2789



Ally Financial                                     Attorney General                             Commonwealth Financial Systems
xx2446                                             Collection Division/BK Section               245 Main St.
P.O. Box 380901                                    P.O. Box 12548                               Dickson City, PA 18519
Bloomington, MN 55438                              Austin, TX 78711-2548



Amcol Systems                                      Capital Management Services, LP              Comptroller of Public Accounts
P.O. Box 21625                                     698 1/2 South Ogden Street                   Revenue Accounting Division
Columbia, SC 29221                                 Buffalo, NY 14206-2317                       P.O. Box 13528
                                                                                                Austin, TX 78711



Appliance Warehouse                                Capital One Bank (USA), N.A.                 Conn's
x3033                                              xxxxxxxx9803                                 3295 College St
3201 W. Royal Lane, Ste 100                        P.O. Box 30281                               Beaumont, TX 77701-4611
Irving, Texas 75063                                Salt Lake City, UT 84130-0281
       Case 19-31158-sgj13 Doc 2 Filed 04/01/19                     Entered 04/01/19 10:18:26        Page 18 of 20
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE: Tamesha Monique Mooring                                                CASE NO.
                                    Debtor


                                                                                CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #1)

Credit One Bank                                  Duane Spencer                             Flagstar Bank, F.S.B.
xxxxxxxx5430                                     405 N. Balfour Drive                      xxxxx5528
P.O. Box 98872                                   Cedar Hill, TX 75104                      5151 Corporate Dr.
Las Vegas, NV 89193-8872                                                                   Troy, MI 48098-2639



Credit Vision                                    Enhanced Recovery Corp.                   FMA Alliance, LTD
1701 W. Northwest Hwy, Ste. 100                  8014 Bayberry                             12339 Cutten Rd.
Grapevine, TX 76051                              Jacksonville, Florida 32256               Houston, TX 77066




CSF Servicing                                    FBCS                                      Franklin Collection
xxx2131                                          330 S. Warminster Rd., #353               2978 W. Jackson St.
P.O. Box 888                                     Hatboro, PA 19040                         Tupelo, MS 38803
Arlington, TX 76004



Dallas Postal Credit Union                       Financial Recovery Services               Frontline Asset Strategies
xxxx0585                                         P.O. Box 385908                           2700 Snelling Avenue N, #250
13651 Montfort                                   Minneapolis, MN 55438-5908                Roseville, MN 55113
Dallas, TX 75240-4503



Delta Outsource Group                            First Choice Emergency Room               Hughes, Waters & Askanases, L.L.P.
62 N. Central Drive                              P.O. Box 841047                           Three Allen Center
O'Fallon, MO 63366                               Dallas, Tx 75284-1047                     1201 Louisiana St., 28th Floor
                                                                                           Houston, Texas 77002



Department of Education/Nelnet                   First Choice Emergency Room               IC Systems
xxxxxxxxxxxxxxx2005                              P.O. Box 847460                           P.O. Box 64378
123 Justison Street                              Dallas, Tx 75284                          St. Paul, MN 55164
Wilmington, DE 19801



Diversified Consultants, Inc.                    First National Bank of Omaha              Internal Revenue Service
10550 Derwood Pk Blvd., Ste. 309                 xxxxxx7284                                Special Procedures - Insolvency
Jacksonville, FL 32256                           P.O. Box 3412                             P.O. Box 7346
                                                 Omaha, NE 68197-3412                      Philadelphia, PA 19101-7346
        Case 19-31158-sgj13 Doc 2 Filed 04/01/19                       Entered 04/01/19 10:18:26          Page 19 of 20
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE: Tamesha Monique Mooring                                                     CASE NO.
                                      Debtor


                                                                                     CHAPTER      13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                        (Continuation Sheet #2)

Jefferson Capital Systems, LLC                     Portfolio Recovery & Affiliates              SW Credit Systems, L.P.
16 McLeland Road                                   Riverside Commerce Center                    4120 International Parkway, Suite 1100
Saint Cloud, MN 56303                              120 Cord Blvd., Ste. 100                     Carrollton, TX 75007
                                                   Norfolk, VA 23502



Kohl's Department Store                            Radius Global Solutions, LLC                 T-Mobile USA, Inc.
xxxxxxxx6834                                       7831 Glenroy Road, Suite 250-A               Bankruptcy Dept.
P.O. Box 3115                                      Minneapolis, MN 55439                        P.O. Box 53410
Milwaukee, WI 53201                                                                             Bellevue. WA 98015-3410



Lab Corp                                           Rent Recovery Solutions                      Tamesha Monique Mooring
P.O. Box 2240                                      2814 Spring Road, #301                       4008 Bear Brook Drive
Burlington, NC 27216-2240                          Atlanta, GA 30339                            Lancaster, TX 75146




Lakeview Loan Servicing, LLC                       Southern Management Corporation              Texas Alcohol Beverage Commission
P.O. Box 2026                                      #TX0057                                      License & Permit Division
Flint, MI 48501                                    101 N. Main Street                           P.O. Box 13127
                                                   Greenville, SC 29601                         Austin, TX 78711-3127



LoanCare                                           Speedy Cash                                  Texas Workforce Commission
A Division of FNF Servicing, Inc.                  Attn: Bankruptcy                             Tax Dept. Collection
3637 Sentara Way                                   P.O. Box 780408                              BK Room 556-A
Virginia Beach, VA 23452                           Wichita, KS 67278                            Austin, TX 78778



LVNV Funding LLC/Resurgent Capital                 Speedy Cash                                  Thomas Powers
P.O. Box 1269                                      x1674                                        125 E. John Carpenter Freeway
Greenville, SC 29602                               2601 S. Hampton Rd.                          Suite 1100
                                                   Dallas, TX 75224                             Irving, TX 75062-2709



OneMain Financial                                  Sun loan                                     Tom D. Powers
xxxxxxxx3501                                       97                                           Standing Chapter 13 Trustee
P.O. Box 3327                                      209 W Jefferson St                           105 Decker Court, Suite 1150
Evansville, IN 47732-3327                          Waxahachie, TX 75165                         Irving, TX 75062
       Case 19-31158-sgj13 Doc 2 Filed 04/01/19                Entered 04/01/19 10:18:26   Page 20 of 20
                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

  IN RE: Tamesha Monique Mooring                                           CASE NO.
                                 Debtor


                                                                           CHAPTER    13
                               Joint Debtor

                                              CERTIFICATE OF SERVICE
                                                 (Continuation Sheet #3)

Transworld Systems
c/o NCO Financial
507 Prudential Road
Horsham, PA 19044



United States Attorney
1100 Commerce St., 3rd Floor
Dallas, TX 75242




WebBank/Fingerhut
xxxxxxxx6317
6250 Ridgewood Rd.
Saint Cloud, MN 56303



West Pleasant Emergency Physicians,
LLC
xxx0108
2600 W. Pleasant Run Rd.
Lancaster, TX 75146-1114


William T. Neary
Office of the U.S. Trustee
1100 Commerce Street, Room 976
Dallas, Texas 75242



Windsong Place Apartments
5771
1110 E. Wintergreen Road
DeSoto, TX 75115



World Finance
xxx1059
P.O. Box 6429
Greenville, SC 29606
